



Exhibit 10.2
[COMPANY LETTERHEAD]




August 2, 2017


Brian T. O’Malley
7667 Red Emerald Way
Delaware, Ohio 43015


Dear Brian,


As you know, you and Bravo Brio Restaurant Group, Inc., an Ohio corporation (the
“Company”) are parties to an employment agreement, dated August 1, 2013 (the
“Employment Agreement”). The Company would like to amend the Employment
Agreement as follows:


Section 1(d)(i)(1) is hereby amended and restated in its entirety to read as
follows:


“contingent upon the effectiveness of a general release of claims in form and
substance satisfactory to the Employer which is executed within forty-five
(45) days of the date of such Separation, (A) Base Salary continuation during
the period commencing on the sixtieth (60th) date following such Separation and
ending on the date that is two (2) years thereafter (with the first payment to
include a catch-up for any payroll dates between the date of such Separation and
the date of such first payment) and (B) solely if such Separation occurs within
twenty-four (24) months following a Change in Control (as defined in the Bravo
Brio Group, Inc. Stock Incentive Plan (as in effect on the date hereof)),
twenty-four (24) monthly payments equal to the amount it would cost Executive
for the monthly COBRA premiums for Executive and his eligible dependents based
on his coverage under the Company’s applicable plans as of the termination date,
with each monthly payment to be reduced by the amount that an active employee
would be required to pay for such coverage under the applicable Company plans
for such month, with such payments to commence on the sixtieth (60th) date
following such Separation and to end on the date that is twenty-four (24) months
after such Separation (and with the first payment to include the first two
monthly installments); provided, however, that the amounts payable under this
clause (B) shall cease earlier if and when Executive becomes eligible to
participate in the health plan of a subsequent employer;”


The second to last sentence of Section 1(d)(i) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:


“Notwithstanding the foregoing, if Executive breaches any of the provisions of
Section 2, Section 3 or Section 4 hereof, any and all remaining payments payable
pursuant to Section 1(d)(i)(1) shall be immediately forfeited.”


Except as otherwise amended hereby, the terms of the Employment Agreement shall
remain in full force and effect. The provisions of Sections 7(b), (c), (d), (f),
(g) and (j) of the Employment Agreement are incorporated herein by references
and shall apply as if included herein, provided that solely for the purposes of
this letter, reach reference in any such section to “this Agreement” shall be
deemed to refer to this letter.







--------------------------------------------------------------------------------





If you agree to the amendments to the Employment Agreement set forth herein,
please sign below and return your signed copy of this letter to me.


Sincerely,                        Acknowledged and Agreed


/s/ James J. O'Connor                    /s/ Brian T. O'Malley            
By: James J. O'Connor                Brian T. O'Malley
Title: Chief Financial Officer





